Name: Decision No 7/91 of the EEC-Andorra Joint Committee of 31 December 1991 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products
 Type: Decision
 Subject Matter: international trade;  European construction;  Europe;  foodstuff;  executive power and public service
 Date Published: 1992-02-19

 Avis juridique important|21992D0219(01)Decision No 7/91 of the EEC-Andorra Joint Committee of 31 December 1991 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products Official Journal L 043 , 19/02/1992 P. 0033 - 0034DECISION NO 7/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 31 December 1991 introducing a derogation from the definition of 'originating products` to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products (92/116/EEC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article No 17 (8) thereof, Whereas in accordance with Article 11 of the Agreement the rules of origin and method of administrative cooperation applicable to the importation into the Community of products covered by Chapters 1 to 24 of the Harmonized System and originating in Andorra are set out in the Appendix; whereas part of the output of certain processed agricultural products does not comply with these rules of origin; whereas, within certain annual limits, there should be a derogation from the definition of originating products as it applies to certain processed agricultural products in order to safeguard the trade in these products which existed long before the entry into force of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the origin rules set out in Article 1 of the Appendix to the Agreement and subject to the conditions of this Decision, products covered by the Annex to this Decision and manufactured in Andorra from non-originating products shall be considered as originating in Andorra. Article 2 The derogation provided for in Article 1 shall apply to the annual quantities and the finished products set out in the Annex and exported from Andorra in the period from 1 July of one year to 30 June of the next. Article 3 1. By way of derogation from Aticle 2 (1) (b) of the Appendix to the Agreement, products which have obtained their origin in Andorra by virtue of this Decision shall be accompanied by a EUR. 1 movement certificate. 2. The Andorran customs authorities shall monitor the quantities of exports covered by Article 2 and send the Commission a quarterly statement of the quantities for which EUR. 1 movement certificates have been completed on the basis of this Decision. Article 4 This Decision shall apply from 1 July 1991. Done at Andorra-la-Vella, 31 December 1991. For the Joint Committee The Chairman Jaume BARTUMEU CASSANY ANNEX >TABLE>